Case: 20-30209   Document: 00515672631     Page: 1     Date Filed: 12/14/2020




          United States Court of Appeals
               for the Fifth Circuit                          United States Court of Appeals
                                                                       Fifth Circuit

                                                                     FILED
                                                             December 14, 2020
                            No. 20-30209                        Lyle W. Cayce
                                                                     Clerk

   Theresa G. Adams; James C. Gaddy,

                                                     Plaintiffs—Appellants,

                                versus

   Ethyl Corporation, formerly known as Ethyl
   Chemical,

                                                     Defendant—Appellee,

                        consolidated with
                          _____________

                           No. 20-30242
                          _____________

   Theresa G. Adams; James C. Gaddy,

                                                      Plaintiffs—Appellees,

                                versus

   Ethyl Corporation, formerly known as Ethyl
   Chemical,

                                                 Defendant—Appellant.
Case: 20-30209      Document: 00515672631          Page: 2     Date Filed: 12/14/2020




                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:19-CV-12926


   Before Owen, Chief Judge, and King and Engelhardt, Circuit Judges.
   Per Curiam:*
          As a young chemical engineer in the 1950s, Dr. James L. Gaddy (“Dr.
   Gaddy”) worked at Ethyl Corp. (“Ethyl”). In July 2018, he was diagnosed
   with mesothelioma. Soon after that diagnosis, he sued Ethyl and other
   defendants, alleging that his mesothelioma was caused by exposure to
   asbestos that occurred, in part, when he worked at Ethyl. Sadly, Dr. Gaddy
   passed away before his case went to trial. His children, Theresa Adams and
   James C. Gaddy (“Plaintiffs”), were substituted as his statutory survivors.
          A jury found Ethyl partially liable under theories of strict liability and
   negligence.    It awarded Plaintiffs general damages of $7,500,000.
   Considering that amount excessive, the district court granted in part Ethyl’s
   motion for remittitur and reduced the total general damages amount to
   $3,000,000. But the district court otherwise denied Ethyl’s motion for a new
   trial and Ethyl’s motion for judgment as a matter of law. It also denied
   Plaintiffs’ motion for judgment as a matter of law concerning the jury’s
   allocation of liability. Both Ethyl and Plaintiffs appeal various aspects of
   these rulings. We AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 20-30209        Document: 00515672631             Page: 3      Date Filed: 12/14/2020




                                        No. 20-30209
                                      c/w No. 20-30242

                                 I. BACKGROUND
            Dr. Gaddy alleged that he was exposed to asbestos during his time
   working for two different employers: first at International Paper and later at
   Ethyl.
   A. International Paper
            As a college student in the early 1950s, Dr. Gaddy worked as a summer
   laborer and pipefitter’s helper at the International Paper plant in Springhill,
   Louisiana. 1 His work assignments at the paper mill took him throughout
   much of the plant, and regularly involved removing insulation to access pipe
   flanges in order to repair and replace piping. Dr. Gaddy testified in his
   deposition that he might sometimes spend an entire day removing insulation
   at International Paper; he could not recall ever being offered protective
   equipment.
            During the period when Dr. Gaddy worked at International Paper, a
   company called Owens-Illinois manufactured Kaylo pipe covering
   (“Kaylo”)—a thermal insulation product that contained asbestos. Two
   expert witnesses testified at trial that Owens-Illinois manufactured Kaylo at
   the time of Dr. Gaddy’s employment there in the early 1950s. Numerous
   invoices from the same period show that International Paper purchased
   immense quantities of Kaylo and had it shipped to its Springhill plant where
   Dr. Gaddy worked. The headings on these invoices indicate that they were
   generated by Owens-Corning—an entity that, despite its similar name, was
   distinct from Owens-Illinois and is now defunct. The relationship between


            1
             Dr. Gaddy testified that he worked at International Paper as a “summer job”
   while he was in college and possibly one summer before college, and that after completing
   college he began working for Ethyl in 1955. Thus, while the record is not clear on the
   precise years that he worked at International Paper, his work there occurred before—and
   possibly during—1955, but no later.




                                              3
Case: 20-30209      Document: 00515672631         Page: 4    Date Filed: 12/14/2020




                                    No. 20-30209
                                  c/w No. 20-30242

   Owens-Illinois and Owens-Corning, if any, was never mentioned or
   described by either party at trial—at least not until, during its closing
   argument, Ethyl stated that Owens-Illinois manufactured Kaylo and “used
   the company called Owens[-]Corning to distribute” it.
          Although the invoices show that Kaylo was sold and shipped to
   International Paper’s Springhill plant, no direct evidence showed that Dr.
   Gaddy had dealt specifically with Kaylo at International Paper. Nonetheless,
   Dr. Gaddy described in detail how he regularly tore out thermal insulation
   when he worked there. And none of the evidence presented showed any
   other thermal insulation being shipped to or used at International Paper
   during the relevant timeframe. Moreover, if the insulation Dr. Gaddy
   described dealing with was in fact Kaylo, one expert witness testified that
   such interaction would have resulted in significant exposures to asbestos.
   B. Ethyl
          After completing his undergraduate education, Dr. Gaddy accepted a
   chemical engineering position at Ethyl, where he worked from 1955 to 1959.
   During that time, Dr. Gaddy worked in two areas of the chemical plant: the
   Pilot Plant and the Sodium Plant. The Pilot Plant performed processes that
   resulted in high temperatures and in turn required thermal pipe insulation.
   A 1986 inter-office memorandum at Ethyl stated that pipe insulation
   containing asbestos was widely used at the Pilot Plant until 1969, and
   hundreds of linear feet of insulation containing asbestos were still present at
   the Pilot Plant when Ethyl dismantled it in the mid-1980s. Dr. Gaddy labored
   at the Pilot Plant for approximately one year, regularly working with, and in
   proximity to, insulated pipes. He testified that insulated pipes were routinely
   repaired in the plant, which occasionally resulted in disturbed pipe insulation
   within his vicinity.




                                         4
Case: 20-30209      Document: 00515672631         Page: 5     Date Filed: 12/14/2020




                                    No. 20-30209
                                  c/w No. 20-30242

          Dr. Gaddy also worked in Ethyl’s Sodium Plant. At that time, Ethyl
   manufactured a gasoline additive, and the manufacturing process utilized
   sodium as a chemical ingredient. The Sodium Plant generated the required
   ingredient by heating and melting solid salt using electrolysis, thereby
   reducing the salt to its separate components of sodium and chlorine. This
   process occurred in so-called sodium cells, which were situated in buildings
   called sodium cell houses. The sodium cell houses were partially enclosed,
   with a five-foot gap running the length of each wall enabling powerful roof
   fans to draw outside air into the cell house. Two sodium cell houses operated
   in the 1950s and each contained 77 sodium cells. Spaced about 18 inches
   apart, the sodium cells were approximately 15-feet high and had a perimeter
   of about seven feet. Most significantly, the top half of each cell was coated
   with a spray-on asbestos insulation.
          Because the sodium cells would gradually lose insulation capacity and
   efficiency, each cell had a life of about two years. Thus, one or two cells was
   refurbished each week, requiring workers to remove the cell from its cell
   house, strip off the remaining insulation, and rebuild it. During Dr. Gaddy’s
   time at Ethyl, Limpet air guns were used to insulate the refurbished sodium
   cells. Multiple times each week, Ethyl employees loaded Limpet guns with
   asbestos fibers and sprayed the sodium cells in an open-air brick shed about
   20 feet from one of the cell houses. Even when individual cells were removed
   for this process, the Sodium Plant continued to operate.
          Other evidence indicated that the sodium cells were not the only
   insulated items in the Sodium Plant creating potential asbestos exposure.
   Pipes throughout the plant were insulated, and maintaining them required
   operators to tear out and replace piping on a daily basis. Significant amounts
   of asbestos were still present at the plant when it was dismantled in the 1980s.




                                          5
Case: 20-30209       Document: 00515672631             Page: 6     Date Filed: 12/14/2020




                                       No. 20-30209
                                     c/w No. 20-30242

          Dr. Gaddy’s role as a chemical engineer involved providing technical
   advice to operators, but it did not typically require him to personally operate
   the sodium cells and he generally worked out of a separate office. But at least
   on a weekly basis he would work in proximity to the sodium cells making
   measurements or conducting other tests, and he testified that Ethyl
   employees stripped insulation cells in areas where he worked. For at least
   one four- or five-week period, however, during a labor strike at the plant, Dr.
   Gaddy worked as an operator in constant proximity with the sodium cells for
   12-hour shifts six days per week.
   C. Procedural History
          After his mesothelioma diagnosis, Dr. Gaddy filed suit in state court
   against several defendants, including Ethyl, International Paper, and Owens-
   Illinois. The claims against all defendants except Ethyl were settled during
   the summer of 2019. As the only remaining defendant, Ethyl asserted
   diversity jurisdiction and removed the case to federal court.
          A week-long jury trial was held in November 2019. At the close of
   evidence, both parties made Rule 50 motions for judgment as a matter of law
   and both motions were denied. After deliberation, the jury returned a verdict
   in favor of Plaintiffs, finding Ethyl both negligent and strictly liable and
   awarding $7,500,000 in general damages and an additional $250,661 in
   medical expenses. 2 The jury also answered questions on the jury form
   allocating legal responsibility to Ethyl, International Paper, and Owens-
   Illinois. Accordingly, under Louisiana law preventing double recovery, Ethyl
   was entitled to settlement credits for the shares of liability owed by the
   settling parties, thereby reducing Ethyl’s liability by two-thirds.


          2
              The general damages amount consisted of $2,500,000 for physical pain and
   suffering; $2,500,000 for mental anguish; and $2,500,000 for loss of enjoyment of life.




                                             6
Case: 20-30209        Document: 00515672631             Page: 7      Date Filed: 12/14/2020




                                        No. 20-30209
                                      c/w No. 20-30242

           Ethyl then renewed its motion for judgment as a matter of law, and
   filed a motion for a new trial or, alternatively, for remittitur. The district
   court denied Ethyl’s renewed motion for judgment as a matter of law and
   motion for a new trial. But, finding the jury’s general damage award
   excessive, it granted in part the motion for remittitur and reduced the total
   general damages amount from $7,500,000 to $3,000,000. 3
           Plaintiffs also renewed their motion for judgment as a matter of law,
   asserting that the jury’s attribution of liability to Owens-Illinois was
   erroneous because it lacked a legally sufficient evidentiary basis. The district
   court denied the motion. Both Ethyl and Plaintiffs separately appealed from
   the same final judgment, and the two cases were subsequently consolidated.
                         II. STANDARDS OF REVIEW
   A. Motion for Judgment as a Matter of Law
           “A motion for judgment as a matter of law . . . in an action tried by
   jury is a challenge to the legal sufficiency of the evidence supporting the
   jury’s verdict.” Hiltgen v. Sumrall, 47 F.3d 695, 699 (5th Cir. 1995). We
   review a district court’s denial of a motion for judgment as a matter of law de
   novo, Travis v. Bd. of Regents of the Univ. of Tex. Sys., 122 F.3d 259, 263 (5th
   Cir. 1997), but employ “the same standard to review the verdict that the
   district court used in first passing on the motion,” Hiltgen, 47 F.3d at 699.
   That standard is exceedingly deferential: “[a] jury verdict must be upheld
   unless there is no legally sufficient evidentiary basis for a reasonable jury to
   find as the jury did.” Id. at 700 (internal quotations and citation omitted).
   Moreover, a jury is entitled to “draw reasonable inferences from the
   evidence, and those inferences may constitute sufficient proof to support a


           3
            Plaintiffs accepted the district court’s remittitur order, but Ethyl contends on
   appeal that the amount should be further reduced.




                                              7
Case: 20-30209       Document: 00515672631          Page: 8    Date Filed: 12/14/2020




                                      No. 20-30209
                                    c/w No. 20-30242

   verdict.” Rideau v. Parkem Indus. Servs. Inc., 917 F.2d 892, 897 (5th Cir.
   1990).
            On appeal, we are “bound to view the evidence and all reasonable
   inferences in the light most favorable to the jury’s determination.” Id.
   Granting judgment as a matter of law contrary to a jury’s determination is
   proper only if, considering all of the evidence, “the facts and inferences point
   so strongly and overwhelmingly in favor of one party that the [c]ourt believes
   that reasonable men could not arrive at a contrary verdict.” Rubinstein v.
   Adm’rs of Tulane Educ. Fund, 218 F.3d 392, 401 (5th Cir. 2000) (quotations
   and citation omitted).
   B. Motion for a New Trial
            A new trial may be granted under Federal Rule of Civil Procedure 59
   if the trial court finds that the verdict is against the weight of evidence; the
   damages awarded are excessive; the trial was unfair; or prejudicial error was
   committed. Seidman v. Am. Airlines, Inc., 923 F.2d 1134, 1140 (5th Cir. 1991)
   (citation omitted). We review the denial of a motion for a new trial under an
   abuse of discretion standard. Lincoln v. Case, 340 F.3d 283, 290 (5th Cir.
   2003). Where a jury verdict is at issue, no abuse of discretion exists “unless
   there is a complete absence of evidence to support the verdict.” Benson v.
   Tyson Foods, Inc., 889 F.3d 233, 234 (5th Cir. 2018) (quoting Sam’s Style Shop
   v. Cosmos Broad. Corp., 694 F.2d 998, 1006 (5th Cir. 1982)).
   C. Reasonableness of General Damages Award
            “This [c]ourt reviews the grant of a remittitur for abuse of discretion,
   and where the trial court already has invoked its discretion in granting a
   remittitur, our scope of review is even narrower than usual.” EEOC v. Serv.
   Temps Inc., 679 F.3d 323, 337 (5th Cir. 2012) (internal quotations and
   citations omitted). Moreover, we “cannot judge the justification of damages
   by mere comparison with the awards upheld or reversed in other cases”




                                           8
Case: 20-30209      Document: 00515672631         Page: 9     Date Filed: 12/14/2020




                                    No. 20-30209
                                  c/w No. 20-30242

   because “[e]ach case presents its own facts.” Winbourne v. E. Airlines, Inc.,
   758 F.2d 1016, 1018 (5th Cir. 1984), cert. denied, 474 U.S. 1036 (1985)
   (citation omitted).
                              III. DISCUSSION
   A. Liability Allocation
          The jury concluded that Dr. Gaddy’s mesothelioma was caused in
   part by exposure to Kaylo during his time at International Paper. So, it
   attributed liability to Owens-Illinois and reduced Ethyl’s share of liability in
   turn. But Plaintiffs contend that the jury lacked sufficient evidence to reach
   those factual conclusions and thus the district court erred in denying their
   motion for judgment as a matter of law.
          First, Plaintiffs assert that Louisiana law required Ethyl to prove by a
   preponderance of evidence that Owens-Illinois caused Dr. Gaddy’s
   mesothelioma, but that Ethyl failed to satisfy its evidentiary burden and only
   enabled the jury to reach its liability conclusion by supplying facts not in
   evidence during closing argument. They posit that both Owens-Illinois and
   Owens-Corning manufactured Kaylo. And “Ethyl did not show, more likely
   than not, that Owens-Illinois rather than Owens-Corning was a cause of [Dr.]
   Gaddy’s mesothelioma.” In their view, the jury could not have concluded
   that Owens-Illinois was the sole manufacturer of Kaylo without reference to
   Ethyl’s statement during closing argument identifying Owens-Corning as a
   distributor, rather than a manufacturer, of Kaylo—and that was a fact not in
   evidence. Second, they argue that no evidence supported the finding that any
   Owens-Illinois insulation product ever reached International Paper or that
   Dr. Gaddy was ever exposed to such a product. We find these arguments
   unpersuasive.
          To begin, the standard under which the district court and this court
   must review a jury’s verdict is extremely deferential. A jury verdict may be




                                          9
Case: 20-30209     Document: 00515672631          Page: 10     Date Filed: 12/14/2020




                                    No. 20-30209
                                  c/w No. 20-30242

   overturned only if “there is no legally sufficient evidentiary basis for a
   reasonable jury to find as the jury did.” Hiltgen, 47 F.3d at 700 (internal
   quotations and citation omitted). Moreover, the jury is entitled to draw
   inferences from the evidence, and we are bound to view those inferences “in
   the light most favorable to the jury’s determination.” Rideau, 917 F.2d at
   897. We cannot disregard the jury’s reasonable factual inferences, reweigh
   the evidence, or reevaluate the jury’s credibility determinations. Glass v.
   Petro-Tex Chem. Corp., 757 F.2d 1554, 1559 (5th Cir. 1985).
          That standard simply is not met here. Multiple witnesses testified at
   trial that Kaylo was manufactured by Owens-Illinois when Dr. Gaddy worked
   at International Paper; invoices showed that Kaylo was shipped to
   International Paper’s Springhill plant when Dr. Gaddy worked there; no
   evidence suggested that any other type of insulation was used at International
   Paper; Dr. Gaddy testified that he regularly came into close contact with pipe
   insulation at the Springhill plant; and one expert witness testified that if the
   contacts with insulation described by Dr. Gaddy were with Kaylo, they would
   have resulted in significant exposures to asbestos. The jury drew from this
   evidence the inferences that (1) Kaylo manufactured by Owens-Illinois was
   used throughout the International Paper plant and (2) that the nature of Dr.
   Gaddy’s work there resulted in significant exposure to that Kaylo and the
   asbestos it contained.      We cannot say that these inferences were
   unreasonable.
          Nor do Ethyl’s closing-argument statements alter our conclusion.
   True, Owens-Corning was not expressly identified as a distributor of Kaylo
   prior to Ethyl’s closing argument. But whatever Owens-Corning’s role, it
   was irrelevant to the jury’s findings because Plaintiffs never argued at trial
   that Owens-Corning or anyone else may have manufactured the Kaylo
   shipped to International Paper. To reach such a conclusion, the jury would
   have had to independently draw that inference from the invoice headings



                                         10
Case: 20-30209      Document: 00515672631          Page: 11      Date Filed: 12/14/2020




                                     No. 20-30209
                                   c/w No. 20-30242

   alone. While multiple witnesses testified that Owens-Illinois manufactured
   Kaylo, no evidence presented to the jury indicated that any entity other than
   Owens-Illinois produced Kaylo during the relevant time period. As the
   district court correctly noted, “[t]o the extent Plaintiffs want to argue that
   another company’s asbestos-containing products were used at International
   Paper, they should have done so at trial.”
   B. Strict Liability
          Ethyl appeals the district court’s denial of its motion for judgment as
   a matter of law with respect to the jury’s strict liability finding. Asserting that
   any asbestos exposure Dr. Gaddy experienced at Ethyl resulted from asbestos
   dust disturbed by the maintenance of sodium cells, Ethyl contends that
   maintenance is a temporary condition to which strict liability—as a matter of
   law—does not attach. But that categorical framing of the legal standard is
   incorrect.
          When a case involves long-latency occupational diseases like
   mesothelioma, the law in effect at the time of the exposure applies. Watts v.
   Georgia-Pac. Corp., 2012-0620 (La. App. 1 Cir. 9/16/13), 135 So. 3d 53, 59
   (citing Cole v. Celotex Corp., 599 So. 2d 1058, 1066 (La. 1992)). Here, the
   applicable law is the Louisiana Civil Code article 2317 in effect between 1955
   and 1959. Proving strict liability under article 2317 requires plaintiffs to
   establish three elements: (1) the thing which caused injury was in the care,
   custody, and control of the defendant; (2) the thing had a defect which created
   an unreasonable risk of harm; and (3) the injuries in question were caused by
   the defect. Palermo v. Port of New Orleans, 2004-1804 (La. App. 4 Cir.
   3/15/06), 933 So. 2d 168, 179. Only the second element is at issue here.
          A defect under article 2317 “is a flaw or condition of relative
   permanence inherent in the thing as one of its qualities.” Crane v. Exxon
   Corp., U.S.A., 613 So. 2d 214, 219 (La. Ct. App. 1992). Thus, “[a] temporary




                                           11
Case: 20-30209     Document: 00515672631          Page: 12     Date Filed: 12/14/2020




                                    No. 20-30209
                                  c/w No. 20-30242

   condition may constitute a hazard, but it does not constitute a defect as
   contemplated by article 2317.” Id. Ethyl asserts that “[c]onditions that exist
   during construction or maintenance of [] premises are temporary.” But
   rather than identify specific kinds of activities, the defect inquiry focuses
   instead on whether the conditions are permanent or temporary. That is not
   the same as the essentially bright-line test Ethyl proposes, namely, that
   construction or maintenance activities are always temporary and thus never a
   defect. Ethyl is correct that strict liability cases do frequently involve
   construction or maintenance activities, and that is because such
   circumstances are often temporary. But not always, and not here.
          Ethyl cites several cases declining to apply strict liability to
   maintenance and construction activities. See, e.g., Hammons v. Forest Oil
   Corp., No. 06-9173, 2008 WL 348765 (E.D. La. 2008); Dauzat v. Thompson
   Constr. Co., 839 So. 2d 319 (La. App. 5 Cir. 2003); Barron v. Webb, 698 So.
   2d 727 (La. App. 2 Cir. 1997); Kyle v. Bougalusa, 506 So. 2d 719 (La. App. 1
   Cir. 1987). It especially relies on Smith v. Union Carbide Corp., No. 13-6323,
   2014 WL 4930457 (E.D. La. 2014). In Smith, the plaintiff was temporarily
   contracted for limited periods of time to perform work on the defendant’s
   premises that exposed him to asbestos pipe insulation. Id. at *1. The nature
   of the work he performed involved cutting and installing pipes and tearing
   out asbestos pipe insulation, and his temporary employment status suggests
   that this was not ongoing, constant maintenance. Id. The court found that
   this could not constitute a defect under article 2317 because the plaintiff’s
   exposure to asbestos dust “occurred during construction or maintenance
   activities on the premises” and the dusty conditions created by those
   activities “were temporary in nature.” Id. at 7.
          But the facts of these cases are inapposite to this case in that they all
   involved injuries caused by more obviously temporary activities of a once-
   and-done nature. Here, the testimony at trial showed that the conditions



                                         12
Case: 20-30209     Document: 00515672631          Page: 13     Date Filed: 12/14/2020




                                    No. 20-30209
                                  c/w No. 20-30242

   causing asbestos disturbance—namely, the tearing out and reconstruction of
   sodium cells—was almost constant, “part and parcel of the Baton Rouge
   facility’s operation.” Refurbishment of sodium cells occurred consistently
   and on a weekly basis. The district court noted that “the stripping and
   refurbishment of sodium cells was a constant and necessary activity to keep
   the plant operational” and concluded that it was “a standard operating
   procedure at the facility.” Without it, “the sodium cell plant would cease to
   operate.” Because the facts of this case simply do not resemble those in cases
   finding a temporary maintenance activity, we conclude that strict liability was
   appropriate here.
   C. Negligence
          Ethyl also contends that the district court erred in denying its motion
   for a new trial because the jury’s negligence finding “was clearly against the
   great weight of evidence.” Here again, our standard of review is particularly
   stringent. While a district court may grant a new trial if the jury’s verdict is
   against the weight of evidence, we review the district court’s denial of a
   motion for a new trial under an abuse of discretion standard, and that
   standard is not met “unless there is a complete absence of evidence to
   support the verdict.” Benson, 889 F.3d at 234 (quoting Sam’s Style Shop, 694
   F.2d at 1006). That cannot be said here.
          First, Ethyl argues that no evidence indicated that any other
   company—acting under the same or similar circumstances at the time—did
   more than it to protect their employees from the known risks of asbestos.
   Ethyl cites no case law requiring Plaintiffs to show that Ethyl fell short of an
   industry standard or custom regarding safety protocols, and we are aware of
   none. Cases that do address the subject treat such standards as relevant but
   not dispositive. See, e.g., Pinsonneault v. Merchants & Farmers Bank & Tr. Co.,
   99-12 (La. App. 3 Cir. 7/21/99), 738 So. 2d 172, 190, writ granted, 99-2681




                                          13
Case: 20-30209     Document: 00515672631          Page: 14     Date Filed: 12/14/2020




                                    No. 20-30209
                                  c/w No. 20-30242

   (La. 2/4/00), 753 So. 2d 842 (“[C]ompliance with industry standards alone
   is not synonymous with reasonable behavior.”). Thus, evidence concerning
   the safety practices of other companies in the late 1950s, whether more or
   less stringent than Ethyl’s protocols, may have aided the jury’s deliberations,
   but such evidence was not necessary to find that Ethyl had breached its
   standard of care. Its absence does not entitle Ethyl to a new trial.
          Second, Ethyl insists that, between 1955 and 1959, it could not have
   foreseen the danger that mesothelioma specifically—as opposed to other
   possible illnesses—might result from asbestos exposure Dr. Gaddy may have
   sustained. Given the state of medical knowledge at the time, Ethyl notes that
   it might have known that prolonged and frequent exposure to asbestos could
   create a risk of asbestosis or lung cancer, but that it could not have foreseen—
   and Plaintiffs presented no evidence that it did or should have foreseen—that
   purportedly brief and infrequent exposures like Dr. Gaddy’s could cause
   mesothelioma or any other asbestos-related disease. This argument is also
   unavailing.
          While Ethyl seeks to minimize the amount of Dr. Gaddy’s exposure,
   there is no question that evidence before the jury showed that he could have
   been exposed to some degree. The jury was entitled to weigh the facts and
   evidence to determine how much exposure he sustained. As the district court
   noted, “[t]he jury simply believed Plaintiffs’ version of the facts and rejected
   [Ethyl’s] version.”
          But even if Dr. Gaddy was exposed to asbestos in high doses, Ethyl
   argues that medical knowledge available at the time rendered it impossible to
   foresee this particular result because no link between asbestos and
   mesothelioma was discovered until 1964 at the earliest. Quoting Pitre v.
   Employers Liability Assurance Corp., Ethyl notes that foreseeability requires
   “only that precautions be taken against occurrences that can and should be




                                          14
Case: 20-30209     Document: 00515672631          Page: 15     Date Filed: 12/14/2020




                                    No. 20-30209
                                  c/w No. 20-30242

   foreseen; it does not require that one anticipate unusual and improbable,
   though entirely possible happenings.” 234 So. 2d 847, 852 (La. App. 1979).
          The district court correctly identified the flaw in this argument, noting
   that “[t]he medical community recognized the link between asbestos and
   other occupational illnesses, like asbestosis, as early as the 1930s, and lung
   cancer, as early as 1955.” “The fact that Ethyl did not recognize the risk of
   mesothelioma specifically is not dispositive here because a jury could
   reasonably find that Ethyl was on notice that its practices did indeed create a
   risk of future physical injury for its employees.”
          Ethyl cites no cases contravening that conclusion. For example, Pitre
   involved a fair where a teenager at the baseball concession stand was winding
   up to pitch when he hit a nine-year-old boy with his hand. 234 So. 2d at 849.
   Struck in the head, the boy died. Id. Although conceding the evident danger
   attending proximity to people throwing baseballs, the court found that an
   injury caused by a winding-up pitcher’s hand was so improbable that the fair
   organizers could not be held liable for failing to take precautions to prevent
   that kind of harm. Id. at 853. In contrast, the cause of injury here was not so
   bizarrely improbable. Ethyl knew that asbestos exposure could cause serious
   illness even if it could not foresee the precise nature of the disease. The jury
   was certainly presented with enough evidence to reach that conclusion.
   Accordingly, Ethyl is not entitled to a new trial.
   D. Expert Testimony
          Ethyl also contends that a new trial is required because the admission
   of expert testimony by Susan Raterman “prevented [it] from receiving a fair
   trial.” Ms. Raterman was Plaintiffs’ expert witness for industrial hygiene
   issues. She testified that fans in the sodium cell houses could have pulled
   asbestos fibers into the cell houses from the sodium cell refurbishment area




                                          15
Case: 20-30209     Document: 00515672631         Page: 16     Date Filed: 12/14/2020




                                    No. 20-30209
                                  c/w No. 20-30242

   nearby, thereby exposing Dr. Gaddy. Ethyl refers to this as the “fiber drift”
   theory and insists it is nothing more than speculation.
          We review the admission of expert testimony for an abuse of
   discretion, upholding the ruling unless it was manifestly erroneous. Carlson
   v. Bioremedi Therapeutic Sys., Inc., 822 F.3d 194, 199 (5th Cir. 2016). Even if
   we find an abuse of discretion, we may still affirm unless the ruling affected
   the complaining party’s substantial rights. Id.
          The admissibility of expert testimony is governed by the standards set
   forth in Rule 702 of the Federal Rules of Evidence. Fed. R. Evid. 702.
   The district court acts as a gate-keeper to ensure the proffered testimony is
   “both reliable and relevant.” Wells v. SmithKline Beecham Corp., 601 F.3d
   375, 378 (5th Cir. 2010). But the court’s gate-keeper role does not ultimately
   replace the adversarial system, where the jury acts as arbiter of the weight
   assigned to conflicting opinions. Daubert v. Merrell Dow Pharma., Inc., 509
   U.S. 579, 596 (1993).
          The district court conducted a Rule 702 analysis and it was not
   manifestly erroneous. But even if it were, Ethyl has not shown a violation of
   its substantial rights. The jury could have reached the same conclusion about
   Dr. Gaddy’s asbestos exposure during his time at Ethyl without any reference
   to the fiber drift theory. That was only one form of exposure discussed by
   Ms. Raterman; she also opined that Dr. Gaddy could have been exposed to
   disturbed asbestos in his direct work area around the sodium cells.
   Moreover, entirely putting aside Ms. Raterman’s testimony, Plaintiffs
   presented ample evidence from which the jury could conclude that Dr.
   Gaddy was exposed to asbestos in the pilot plant.
   E. General Damages Award
          Finally, unsatisfied with the district court’s remittitur of the general
   damages award, Ethyl asserts that “$900,000 is the highest reasonable




                                         16
Case: 20-30209      Document: 00515672631        Page: 17     Date Filed: 12/14/2020




                                    No. 20-30209
                                  c/w No. 20-30242

   amount that could be awarded by a jury considering the facts and
   circumstances of this case.”
            A court may not disregard the facts of the case before it, but “[a]
   mainstay of the excessiveness determination is comparison to awards for
   similar injuries.” Salinas v. O’Neill, 286 F.3d 827, 830 (5th Cir. 2002)
   (citation omitted). Under the maximum recovery rule, we will not remit
   damage awards below the maximum amount the jury could have awarded. Id.
            After determining that the jury’s award was excessive, the district
   court applied the maximum recovery rule and considered in detail a series of
   factually similar cases, concluding that juries in the relevant jurisdiction
   typically award between $1,500,00 and $3,000,000 for the types of injuries
   Dr. Gaddy sustained. Ethyl contends that none of the cases cited by the
   district court are squarely analogous to this one for a number of reasons—
   including Dr. Gaddy’s advanced age; the close proximity of his diagnosis to
   his death; his statements that he did not suffer much pain; and the significant
   health issues he was already experiencing from heart disease. But the district
   court did not disregard these distinctions. It considered these factors in its
   remittitur analysis and even referenced them to justify distinguishing this
   case from others upholding awards larger than $3,000,000. Given its first-
   hand view of the trial testimony and evidence, the district court was in a far
   better position than we to review the effect of those factors on the damages
   award.
            AFFIRMED.




                                         17